                    Case 20-06008-lkg      Doc 32       Filed 01/19/21   Page 1 of 49


                        UNITED STATES BANKRUPTCY COURT FOR THE
                             SOUTHERN DISTRICT OF ILLINOIS
                                  EFFINGHAM DIVISION

In re:                                              )
                                                    )
CHELSEA LYNNE POTTER,                               )       Case No. 19-60216
                                                    )       Chapter 7
          Debtor.                                   )
                                                    )
                                                    )
NANCY J. GARGULA,                                   )
UNITED STATES TRUSTEE,                              )
                                                    )
      Plaintiff,                                    )
                                                    )
v.                                                  )       Adv. No. 20-06008
                                                    )
DEIGHAN LAW, LLC                                    )
f/k/a LAW SOLUTIONS CHICAGO LLC,                    )       ANSWER AND ADDITIONAL DEFENSES
d/b/a UPRIGHT LAW LLC,                              )
                                                    )
                                                    )       JURY TRIAL DEMANDED
and                                                 )
                                                    )
ERIC JAMES HOMA,                                    )
                                                    )
          Defendants                                )


                   I.    RESPONSE TO PLAINTIFF’S ALLEGATIONS

          Defendants Deighan Law LLC, d/b/a in Illinois as Upright Law LLC (hereafter referred to as

“UpRight Law”) and Eric Homa (“Mr. Homa”) (collectively “Defendants”) hereby respond to

Plaintiff’s Amended Adversary Complaint (Doc. 31) (“Adversary Complaint” or “Complaint”), filed

by Nancy Gargula, the United States Trustee for Region 10 (“UST”). To the extent not expressly

admitted herein, each and every other allegation contained in the Adversary Complaint is denied,

including but not limited to the various Prayers’ for relief contained in the Complaint, and all captions

contained throughout the Complaint.

                                        JURISDICTION AND VENUE

         1.    This is a complaint in which the U.S. Trustee is seeking compensatory and injunctive relief

      as well as the imposition of sanctions against Deighan Law LLC, formerly known as Law Solutions

                                                1
                 Case 20-06008-lkg        Doc 32      Filed 01/19/21     Page 2 of 49


   Chicago LLC, and doing business as UpRight Law LLC, (“UpRight Law”) and Attorney Eric

   Homa, who provided legal services to the Chapter 7 Debtor Chelsea Lynne Potter ("Debtor") in

   case number 19-60216 now pending in the United States Bankruptcy Court for the Southern

   District of Illinois, Effingham Division.

     ANSWER: Defendants admit Paragraph 1.

     2.    The Court has jurisdiction of this proceeding pursuant to 28 U.S.C. § 1334(b) and

 a general order of reference from the United States District Court for the Southern District of Illinois.

     ANSWER: Defendants admit Paragraph 2.

     3.     This proceeding is both a constitutionally and statutorily core proceeding under 28 U.S.C.

 § 157(b)(2)(A) and (O) in that it asserts only claims arising directly under title 11 of the United States

 Code. Nevertheless, to the extent any of these proceedings are non-core, the U.S. Trustee consents

 to the entry of a final judgment by the Bankruptcy Court in accordance with the local rules of this

 Court.

     ANSWER: Defendants deny that this case is constitutionally or statutorily a core proceeding

 under 28 U.S.C. §157(b)(2)(A) or (O). Further stating, Defendants do not consent to the entry of a

 final judgment by the Bankruptcy Court in this case.

     4.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409(a).

     ANSWER: Defendants admit that venue is proper in the U.S. District Court for Southern

District of Illinois. However, to the extent that Paragraph 4 is intended to state or imply that the

Bankruptcy Court is the proper Court under these circumstances, it is denied.

                                                   Parties

     5.    Plaintiff is the duly appointed United States Trustee for Region 10, which includes the

 Southern District of Illinois.


                                               2
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 3 of 49


    ANSWER: Defendants admit Paragraph 5.

    6.    Plaintiff has standing and files this Complaint in her official capacity pursuant to 28 U.S.C.

§ 586(a) and 11 U.S.C. § 307.

    ANSWER: Defendants admit that Plaintiff has filed this Complaint in her official capacity

pursuant to 28 U.S.C. § 586(a) and 11 U.S.C. § 307. Defendants further admit that Plaintiff possesses

statutory standing to file this Complaint. Defendants, however, deny that constitutional standing

exists with respect to the UST’s claim relating to a “free consultation,” as it does not present a “case

or controversy.”

    7.    Defendant, UpRight Law is an Illinois limited liability company with its principal place of

business in Chicago, Illinois.

    ANSWER: Defendants admit Paragraph 7.

    8.    UpRight Law provided legal services to the Debtor in connection with the filing of a

Chapter 7 bankruptcy case, docketed as case number 19-60216 (the “Bankruptcy Case").

    ANSWER: Defendants admit Paragraph 8.

    9.    Defendant Eric James Homa, a member of the bar of this Court, purports to be a partner of

UpRight Law (“Mr. Homa”). Mr. Homa executed and electronically filed the bankruptcy petition,

schedules (“Schedules”), and the statement of financial affairs (the “Statement”) in this case utilizing

the Court’s CM/ECF system.

    ANSWER: Defendants admit paragraph 9, except to the extent that the UST’s use of the word

“purport” is intended to suggest that Mr. Homa’s affiliation with UpRight Law is not bona fide.

    10. Robert T. Bruegge serves as the duly appointed Chapter 7 Trustee (the “Chapter 7

Trustee”).

    ANSWER: Defendants admit that Robert T. Bruegge is the Chapter 7 Trustee of record in the

bankruptcy case docketed as case number 19-60216, but lack knowledge sufficient to admit or deny
                                            3
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 4 of 49


any allegation relating to the circumstances of his appointment.

                                      Procedural History

    11. Debtor filed her voluntary petition under Chapter 7 of Title 11 of the United States Code

(the “Bankruptcy Code”) on June 18, 2019 (the “Petition”).

    ANSWER: Defendants admit Paragraph 11.

    12. Mr. Homa signed Debtor’s Petition on page 7 as counsel for Debtor. Mr. Homa’s signature

block on the Petition attests that he was filing this case as an attorney of UpRight Law.

    ANSWER: Defendants admit Paragraph 12.

                           Factual Allegations Relevant to All Counts


        A.     The Structure and Business Model of UpRight Law

    13. UpRight Law operates primarily from its main office in Chicago, Illinois.

    ANSWER: Defendants deny Paragraph 13.

    14. As of June 1, 2015, UpRight Law had three equity members, Kevin Chern, Jason Allen,

and David Leibowitz (the “Equity Members”).

    ANSWER: Defendants admit that on June 1, 2015, UpRight Law had three equity members:

Kevin Chern, Jason Allen, and David Leibowitz. To the extent that Paragraph 14 is intended to

allege that this constitutes the current equity membership of the firm, it is denied.

    15. Between 2015 and his departure from UpRight Law in early 2019, Kevin Chern was the

managing partner and the attorney who had supervisory responsibility over the company’s attorney

and non-attorney staff and local partners.

    ANSWER: Defendants admit Paragraph 15.

    16. UpRight Law asserts that Mr. Allen ceased his job functions in June 2018 and signed his

separation papers on July 18, 2018, while Mr. Chern officially resigned on February 19, 2019.

                                             4
               Case 20-06008-lkg       Doc 32     Filed 01/19/21     Page 5 of 49


    ANSWER: Defendants admit that Mr. Allen signed his separation papers on July 18, 2018.

Defendants lacks knowledge sufficient to form a belief as to the sufficiency of the allegation as to

what “UpRight Law asserts,” which is not clarified in paragraph 16. Defendants deny the remainder

of Paragraph 16.

     17. Michael Deighan a/k/a Mike Deighan is now the majority equity member of UpRight Law,

and in and around May of 2019, the firm changed its legal name to Deighan Law LLC. Following

Mr. Chern’s departure from UpRight Law, Mr. Deighan became and is now the managing partner

and attorney who has supervisory authority over the company’s attorney and non-attorney staff and

local partners. Online records for the State Bar of Michigan indicate that Mr. Deighan is licensed to

practice in Michigan, while the online records of the Illinois Attorney Registration & Disciplinary

Commission indicate that Mr. Deighan is not licensed to practice law in Illinois.

    ANSWER: Defendants admit Paragraph 17.

    18. UpRight Law’s advertising, including its website, found at https://www.uprightlaw.com/,

states that UpRight Law is a debt relief agency and that it “help[s] people file for relief under the

Bankruptcy Code.”

    ANSWER: Defendants admit Paragraph 18.

    19. Prior to his departure from UpRight Law and Mike Deighan’s succession as equity owner

and Managing Partner, UpRight Law’s website named Mr. Chern as the attorney responsible for the

content of the site. UpRight Law’s website currently provides that “An attorney responsible for the

content of this site is Mike Deighan, Esq., licensed in Michigan with an office at 79 West Monroe

Street, 5th Floor, Chicago, Illinois 60603.” The website further directs prospective assisted persons

who view it to click a link to “To see the attorney in your area who is responsible for this

advertisement.”

    ANSWER: The first two sentences of Paragraph 19 are admitted. Defendants further admit

                                           5
                 Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 6 of 49


 that the website contains a link that permits any visitor to the website to click a hyperlink that enables

 the visitor to see who in that visitor’s area is responsible for the advertisement. Defendants deny the

 remainder of Paragraph 19.

      20. Below statements such as “We bring the law office to the living room,” “Do you qualify for

 bankruptcy protection,” “Get immediate access to legal help on your terms,” and “Have 10 minutes?

 Get your bankruptcy questions answered here,” UpRight Law’s website advertises, among other

 things, that it provides a “free consultation” and that:

         “At UpRight Law, every day we look for ways to Make Clients Love Us and to Find
         a Better Way! By providing immediate legal help to people with limited means,
         even when they cannot afford to pay for legal services today, we advance these
         values. When we say, “get started for free,” we mean it. Every day, UpRight Law
         starts providing debt relief assistance to dozens of clients even before they have
         paid us any money. We do ask that they make a commitment to pay something by
         scheduling a future payment, but we are committed to providing assistance now
         and placing our clients’ immediate need for help first.”

 Available at www.uprightlaw.com (last accessed September 7, 2020).

      ANSWER: Defendants state that Paragraph 20 is unintelligible, and that Defendants therefore

lack knowledge or information sufficient to form a belief about the truth of the allegations in Paragraph

20.

      21. UpRight Law’s advertising asserts that it is committed to “Increasing Efficiency delivering

 fair and just outcomes effectively, without waste or duplication.”

      ANSWER: Defendants admit that this statement appears on its website, and that its website

 constitutes a form of advertising. Defendants deny the remainder of Paragraph 21.

      22. UpRight Law’s website advertises that it can assist the Debtor in repairing a credit score

 and represents that “we’ve partnered with experts in the credit rehabilitation business to offer

 you the information and guidance you need. This valuable information, paired with our credit report

 auditing, will help set you on the path toward a future free from financial stress.”


                                              6
               Case 20-06008-lkg         Doc 32     Filed 01/19/21     Page 7 of 49


   ANSWER: Defendants admit Paragraph 22.

    23. UpRight Law commences cases in bankruptcy courts throughout the United States,

including in this Court, through its affiliations with locally licensed attorneys.

    ANSWER: Defendants deny Paragraph 23, and note that UpRight Law has never filed for

bankruptcy.

    24. UpRight Law refers to its local attorneys (hereinafter, “Local Attorneys”) as “limited

partners” and/or “partner attorneys” based on the execution of a “Partnership Agreement.”

    ANSWER: Defendants admit that UpRight Law refers to the majority of its affiliated attorneys

as “limited partners” or “partner attorneys.” Defendants further admit that these attorneys execute a

Partnership Agreement with the firm. Defendants deny the remainder of Paragraph 24, including the

suggestion that all partners have signed an identical partnership agreement. Defendants further deny

that these are the only titles used by attorneys who file cases as attorneys for UpRight Law.

    25. The Partnership Agreement provides for the division of fees between UpRight Law and the

Local Attorney on a case-by-case basis based on the completion of certain tasks by the Local

Attorney in a chapter 7 or a chapter 13 case.

    ANSWER: Defendants lack knowledge or information as to the particular agreement to which

the Complaint refers in Paragraph 25. Defendants further state that the agreement that governed the

relationship between Upright Law and Mr. Homa throughout the Debtor’s bankruptcy was the

October 10, 2016 partnership agreement between them. Defendants admit that this agreement

addresses, inter alia, the manner in which attorney fees would be allocated between UpRight Law

and Mr. Homa for Chapter 7 and Chapter 13 representations.

    26. The Partnership Agreement also provides for the distribution of 1% of the profits generated

in each jurisdiction to the Local Attorneys in that jurisdiction on a yearly basis.

    ANSWER: Defendants lack knowledge or information as to the particular agreement to which
                                             7
                 Case 20-06008-lkg          Doc 32      Filed 01/19/21       Page 8 of 49


the Complaint refers in Paragraph 26. Defendants admit that the October 10, 2016 partnership

agreement between Eric Homa and UpRight Law provides for the distribution of 1% of the profits

generated in each jurisdiction to the Local Attorneys in that jurisdiction on a yearly basis.

    27. In chapter 7 cases, the Local Attorneys now receive up to thirty-three percent of the fees

paid to UpRight Law. The Local Attorney is responsible for all document collection and review and

the preparation of the petition and schedules, with the exception of basic information – such as

the debtors’ address, the part of the statements of financial affairs concerning UpRight Law’s

compensation, and the preparation of the required Rule 2016 disclosures – which are all prepared by

employees in UpRight Law’s Chicago office.

    ANSWER: Defendants admit that the Local Attorneys are ultimately responsible for the final

“document collection and [sic] review and the preparation of the petition and schedules.” Defendants

deny the remainder of Paragraph 27.

    28. Mr. Homa signed an agreement with UpRight Law on October 10, 2016.

    ANSWER: Defendants admit Paragraph 28.

      29. Under this agreement, Mr. Homa receives 33% of the fees paid to UpRight Law by the

clients whom UpRight Law refers to him if their cases are filed and the clients receive a discharge.

    ANSWER:           Defendants deny Paragraph 29 as it is written, but admit that under certain

circumstances, the Partnership Agreement does provide for a payment to Mr. Homa of 33% of the

attorneys’ fees.

      30. Thus, the UpRight Law firm retains approximately 67% of the fees in each chapter 7 case

for providing an initial “consultation” with a non-attorney salesperson, preparing and obtaining a

signed retainer agreement, managing the debtors’ payments, and completing a small portion of the

required petition, the statement of financial affairs question regarding payment of fees for bankruptcy services,

and the Rule 2016 disclosure to be filed with the court.

                                                8
                Case 20-06008-lkg      Doc 32     Filed 01/19/21     Page 9 of 49


    ANSWER: Defendants deny Paragraph 30.

    31. UpRight Law calls its non-attorney salespersons “consultants.” A consultation, however,

is the act of asking the advice or opinion of someone professionally qualified (such as a lawyer) to

get their advice. UpRight Law entices vulnerable consumers to contact it to get “immediate. . . legal

help” and get their “bankruptcy questions answered” and be told if they “qualify for bankruptcy

protection.” But UpRight Law intentionally and systematically offers a “free consultation” it has no

intention of providing. Rather, prospective assisted persons and prospective debtors that contact

UpRight Law are misled about such free consultations as they are subjected to a sales pitch from,

primarily, non-attorney salespersons referred to by UpRight Law as “Senior Client Consultants.”

Generally, prospective assisted persons or prospective debtors are not placed into contact with an

attorney unless and until they agree to a “verbal retainer” and either make a payment to UpRight

Law or set up an electronic draft for a payment if they are not able to make an immediate payment.

Then, UpRight Law’s standard practice is to charge such clients for all time thereafter including the

first communication such client has with any attorney, let alone the attorney that would be

responsible for providing legal services to the client. The Debtor did not receive a free consultation

with an attorney, and she did not speak with an attorney until after she made an initial payment.

    ANSWER: Defendants deny Paragraph 31.

    32. The Debtor paid two-thirds of her attorney fee to UpRight Law for largely non- legal, non-

compensable services and, in reality, only one-third of her attorney fee went to the person providing

actual legal services.

    ANSWER: Defendants deny Paragraph 32.

    33. The pattern or practice of UpRight Law since its inception is to perform the debtors’

initial “consultation” using primarily non-attorney staff employed in UpRight Law’s Chicago office.

    ANSWER: Defendants admit that the initial consultations are generally (but not exclusively)

                                            9
                Case 20-06008-lkg      Doc 32      Filed 01/19/21      Page 10 of 49


performed by non-attorney staff employed in UpRight Law’s Chicago office. Defendants deny the

remainder of Paragraph 33.

    34. UpRight Law considers the activities of its “consultants” to be part of its “sale operations”

and it has in the past trained its “consultants” to engage in high-pressure tactics and otherwise

economically incentivized such employees to “close” sales, which practices and policies led to

“consultants” engaging in the unauthorized practice of law. Upon information and belief, UpRight

Law continues to tie part of “consultants” compensation to fees collected.

    ANSWER: Defendants deny the first sentence of Paragraph 34. Defendants admit the second

sentence of Paragraph 34 to the extent that part of the compensation for the intake staff is potentially

related to the overall amount of fees collected by the firm. Defendants deny the remainder of

paragraph 34.

     35. Thus, the pattern or practice of UpRight Law is for debtors’ first substantive contact with

UpRight Law to be with a “consultant” who is frequently a non-attorney. The non-attorney

“consultants” are, essentially, telemarketers who are paid bonuses based at least in part upon the

“sales” they make to prospective assisted persons and assisted persons. Part of the salespersons’

compensation package is based upon the amount of fees paid by the client within the first 30 days of

the date of contact with UpRight Law.

    ANSWER: Defendants admit that compensation levels of certain of its intake staff may be

affected by the amount of fees collected from firm clients. The remainder of Paragraph 35 is denied.

    36. Thus, the salespersons have an incentive to sign-up new prospective assisted persons to

file a bankruptcy case, regardless of the circumstances, regardless of whether the prospective assisted

person is a good candidate for a bankruptcy case, and regardless of whether the prospective assisted

person might be better advised not to file a bankruptcy case at all.

    ANSWER: Defendants deny Paragraph 36.
                                            10
              Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 11 of 49


    37. In 2018, during the time that Debtor was making payments to UpRight Law, UpRight

Law’s gross sales and receipts were $28,683,556.00.

    ANSWER: Defendants deny Paragraph 37.

    38. UpRight Law non-attorney salespersons then provide the debtor information about the

debtor’s bankruptcy and non-bankruptcy options, including information as to the nature of the relief

under each chapter of the Bankruptcy Code.

    ANSWER: Defendants admit that during an initial consultation with a prospective client, the

Senior Client Consultant typically provides objective information about potential bankruptcy and

non-bankruptcy options, including information about the differences between Chapter 7 and Chapter

13 bankruptcies. The remainder of Paragraph 38 is denied.

    39. There is evidence, as found by other bankruptcy courts, including the Western District of

Virginia in In re Williams, 2018 WL 832894 (February 12, 2018), the Western District

of Louisiana in In re Banks, 2018 WL 735351(February 6, 2018), aff’d, Law Solutions Chicago LLC

v. United States Trustee, 592 B.R. 624 (W.D. La. 2018), aff’d 770 Fed. Appx. 168 (5th Cir. 2019),

and the District of South Carolina in In re Walker, 604 B.R. 10 (D.S.C. 2019), that UpRight Law’s

non-attorney “consultants” often provide legal advice to potential clients, who are prospective

assisted persons, including exemption information and information about which chapter of

bankruptcy best suits their needs.

    ANSWER: Defendants deny Paragraph 39, including any implication that these cases constitute

evidence of the firm’s current practices.

    40. A majority of UpRight Law’s clients are assisted persons as that term is defined in the

Bankruptcy Code. Under UpRight Law’s standard operating practices, the non-attorney “consultant”

and potential client, who is often a prospective assisted person, agree on a bankruptcy option, without

attorney input, and the “consultant” then establishes an agreed plan for the payment of the attorney’s
                                            11
                Case 20-06008-lkg       Doc 32      Filed 01/19/21     Page 12 of 49


fees in the case. This has resulted in an installment payment plan lasting on average between four

and eight months, or even longer, in numerous cases that remain pending before this Court.

      ANSWER: Defendants state that the first sentence of this Paragraph calls for a legal conclusion.

To the extent an answer is required, that first sentence is denied. Defendants admit that the Senior

Client Consultant often agrees on a plan with prospective clients under which the client will pay his

or her fees in installments, which is subject to change. Defendants deny the remainder of Paragraph

40.

      41. After the non-attorney “consultant” reaches a payment agreement with the prospective

assisted person, the “consultant” reads the prospective assisted person a “verbal retainer” which sets

forth the purported conditions of the representation.

      ANSWER:       Defendants admit that firm’s intake staff, which is comprised mostly of non-

attorneys, typically read a verbal disclosure to the firm’s client after the client has expressed interest

in engaging the firm, which relates to certain aspects of the firm’s representation of the client.

Defendants deny the remainder of paragraph 41, including to the extent that it is intended to imply

that all of UpRight Law’s intake staff is comprised of non-attorneys, or that its non-attorneys are not

subject to direct supervision of attorneys.

      42. Before the prospective assisted person ever speaks with an attorney, the non-attorney

“consultant” takes the prospective assisted person’s bank information and obtains permission from

the prospective assisted person to take an initial ACH payment to UpRight Law. The “verbal

retainer” does not provide the complete terms of the assisted person’s engagement agreement with

UpRight Law, such that, assisted persons make their initial payment and agree to ACH debits for

attorney’s fees to UpRight Law based on an incomplete understanding of the terms and scope of

UpRight Law’s representation.

      ANSWER: Defendants admit that there are times in which a new firm client will provide his
                                              12
               Case 20-06008-lkg        Doc 32      Filed 01/19/21     Page 13 of 49


or her relevant debit card information authorization for the firm to make an initial ACH debit before

that client has spoken to an attorney. Defendants further admit that the verbal disclosure does not

provide the complete terms of the representation, which are reflected in the retention agreement.

Defendants lack knowledge or information sufficient to admit or deny allegations relating to the

“understanding” of its clients. Defendants deny the remainder of paragraph 42, including: (a) any

implication that the debit cards of the firm’s clients are always charged before they have spoken with

an attorney; (b) that the provision of debit card information is the equivalent of charging the client’s

debit card; and (c) that the verbal disclosures are the sole source of information relating to the terms

of the representation.

    43. UpRight Law then sends the prospective assisted person a written retainer

agreement under the signature of the Local Partner.

    ANSWER: Defendants admit that the firm’s standard procedure is to send its clients a written

retainer agreement within five business days, to which the electronic signature of the Local Partner

is affixed, and which is subject to certain terms and conditions in the agreement. Defendants lack

information sufficient to form a belief about the truth of the allegations in the context of this abstract

hypothetical as to whether that person would constitute a “prospective assisted person.” Defendants

deny the remainder of Paragraph 43.

    44. Under their agreements with UpRight Law, the Local Partners, including Mr.

Homa, delegate signature authority to UpRight Law for the purpose of affixing the Local Attorney’s

signature on the retainer agreements provided to prospective assisted persons. UpRight Law’s

standard practice is to permit the non-attorney “consultants” to affix the Local Attorney’s signature

to the retainer agreement provided to prospective assisted persons. Accordingly, in the vast majority

of cases, the Local Attorney whose signature appears on the retainer agreement has no knowledge of

the existence of this new client, has not reviewed or approved the sending of the retainer agreement

                                             13
              Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 14 of 49


in each specific case, has not reviewed the proposed attorneys’ fees for reasonability and, has not had

a chance to check for conflicts prior to the execution of the retainer agreement on his or her behalf.

    ANSWER: Defendants admit that the Partnership Agreement between Mr. Homa and UpRight

Law authorizes the firm to affix the digital signature of Mr. Homa for purposes of issuing the

retention agreement. Defendants lack information sufficient to admit or deny the third sentence of

Paragraph 44. Defendants deny the remainder of Paragraph 44, including the implication that

Paragraph 44 contains a complete recitation of the relevant provisions in Mr. Homa’s Partnership

Agreement relating to the affixation of Mr. Homa’s signature, as well as the suggestion that the intake

staff prepares or sends retention agreements to the client.

    45. According to UpRight Law’s practices, the Local Attorney to whom the case is being

assigned is then sent an email, or other electronic communication, instructing the Local Attorney to

contact the client with a brief phone call, which UpRight Law calls a “compliance call.” The

compliance call provides the misleading impression that an actual attorney will immediately begin

providing substantive legal services to the assisted person.

    ANSWER: Defendants admit that the firm’s standard practice is to have the attorney assigned

to the new client speak with the client shortly after the client has engaged the firm, and that UpRight

Law refers to this as a “Compliance Call.” Defendants further admit that the method of notifying

the attorney that he or she has been assigned a new client is by way of e-mail. Defendants deny the

remainder of Paragraph 45.

    46. With the exception of the compliance call and responding to creditor inquiries concerning

its retention, UpRight Law generally maintains the pattern or practice of withholding performance

of any substantive legal work to prepare the clients’ bankruptcy case for filing, including the

collection or the review of any documentation, until after the clients have paid their fees through any

installment payment plan in full and the case is handed off to the local attorney.

                                            14
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 15 of 49


    ANSWER: Defendants deny Paragraph 46.

    47. Thus, although UpRight Law maintains it is a proper law firm by virtue of its paper

agreements with local attorneys, in reality, UpRight Law’s organizational practice of providing

prospective assisted persons and assisted persons with intake “consultations” with telemarketers

and only handing off their cases for substantive legal representation to Local Attorneys after cases are

paid in full creates a system of practice that is more like a referral service than a law firm.

    ANSWER: Defendants admit that UpRight Law is a proper law firm. Defendants deny the

remainder of Paragraph 47.

    48. Typically, neither UpRight Law’s Chicago office nor its Local Attorney send debtors

document requests or otherwise begin preparing a case for filing until after the fees are paid in full.

    ANSWER: Defendants deny Paragraph 48.

    49. UpRight Law’s practice of accepting fees on an extended installment plan and not even

beginning the process of preparing any of the documents prior to full payment contributes to lengthy

delays between UpRight Law’s retention by a debtor and the filing of the case which far exceed the

typical retention-to-filing timeline in other cases with counsel in the Southern District of Illinois who

are not associated with UpRight law.

    ANSWER: Defendants lack knowledge or information sufficient to enable it to admit or deny

allegations relating to what is, or what the UST believes to be, “the typical retention-to-filing timeline

in other cases with counsel in the Southern District of Illinois who are not associated with UpRight

Law.” To the extent a further response is required, Defendants deny Paragraph 49.

    50. As a result, it may take from nine months to a year, or even longer, from the date debtors

make their first payment and retain UpRight Law before their chapter 7 case is finally commenced

(if at all) in this District. For forty-nine (49) cases currently under review before this Court, the

average length of time from the date of the first payment to UpRight Law to the date of the filing of
                                             15
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 16 of 49


the case is three hundred seventy-seven (377) days, or just over one year.

    ANSWER: Defendants admit that there are cases in which the amount of time that has elapsed

between the time that a client engages the firm and the time that he or she files for bankruptcy under

Chapter 7 is nine months or longer. Defendants lack information sufficient to admit or deny the

remainder of this paragraph given the UST has not specified the 49 cases that are currently under

review that she used in her calculation.

    51. UpRight Law has a demonstrated history of significant filing delays in the Southern District

of Illinois from the date of the payment in full of UpRight Law’s attorney’s fees and the court filing

fee. For the forty-nine (49) cases currently under review before this Court, the average length of time

from the date of payment in full of UpRight Law’s attorney’s fees and court filing fee to the date of

the filing of the case is two hundred fourteen 214 days, or seven months.

    ANSWER: Defendants deny the first sentence of Paragraph 51. Defendants lack information

sufficient to admit or deny the remainder of this paragraph given the UST has not specified the 49

cases that are currently under review that she used in her calculation.

    52. Although UpRight Law advertises “immediate legal help” to prospective assisted persons,

UpRight Law does not provide immediate legal help to prospective assisted persons and assisted

persons until after UpRight Law has received payment in full of both the prospective assisted persons

and assisted persons attorney’s fees and court filing fee.

    ANSWER: Defendants deny Paragraph 52.

    53. Thus, UpRight Law’s attorney referral operation is made apparent by its pattern and

practice of failing to provide any substantive legal help to prospective assisted persons and assisted

persons until the cases are paid in full and handed off to the local attorney for actual substantive legal

review and filing.

    ANSWER: Defendants deny Paragraph 53.
                                             16
               Case 20-06008-lkg       Doc 32     Filed 01/19/21      Page 17 of 49


    54. However, to the extent UpRight Law attempts to operate as a national law firm, its

managing partners, previously Mr. Chern and now Mr. Deighan, fail to adequately supervise

UpRight Law’s non-attorney staff and its Local Attorneys, to the detriment of the prospective

assisted persons and assisted persons who are persuaded by UpRight Law’s advertising and sales

pitches to retain UpRight Law for bankruptcy assistance services.

    ANSWER: Defendants deny Paragraph 54.

    55. UpRight Law’s pattern or practice of failing to immediately provide any substantive legal

help to prospective assisted persons and assisted persons often results in such prospective assisted

persons and assisted persons being subjected lawsuits, judgments, and garnishments during the

period after UpRight Law’s retention and the ultimate filing of contracted for bankruptcy case in the

Southern District of Illinois.

    ANSWER: Defendants deny Paragraph 55.

        B. Facts Related to the Potter Case

    56. Debtor is a single mother of an infant and does not receive financial assistance from the

infant’s father.

    ANSWER: Defendants deny that Debtor is single. Debtors deny that she does not receive

financial assistance for any “infant” but does have an older child.

    57. Debtor first contacted UpRight Law on the evening of Saturday, May 12, 2018, the day

before Mother’s Day.

    ANSWER: Defendants admit Paragraph 57.

    58. Debtor contacted UpRight Law after learning that very evening that a creditor, Cavalry

SPV, LLC as assignee of Citibank, had commenced a state court lawsuit against Debtor in Effingham

County, Illinois (“Lawsuit”) and her mother had been served via abode service with a copy of the

Complaint and Summons that evening at 6:11 p.m.
                                           17
               Case 20-06008-lkg      Doc 32     Filed 01/19/21     Page 18 of 49


    ANSWER: Defendants admit the allegations in Paragraph 58.

    59. Distraught and upset by the matter, Debtor performed a search of the term “bankruptcy”

on the Internet using the Google search engine, which resulted in UpRight Law appearing as one of

the first few results.

    ANSWER: Defendants lack knowledge or information sufficient to enable them to admit or

deny Paragraph 59, because the allegation does not identify or specify the “matter”.

    60. Debtor then clicked on the UpRight Law website and reviewed the materials.

    ANSWER: Defendants lack knowledge or information sufficient to enable them to admit or

deny Paragraph 59, because the allegation does not identify or specify the “materials”.

    61. The UpRight Law website provides for a form to be completed with basic information if

Debtor wanted to be contacted by UpRight Law. Debtor completed the form and submitted the

information to UpRight Law via the website.

    ANSWER: Defendants admit that UpRight Law’s website provides a form that prospective

clients can complete if they wish to be contacted by UpRight Law. Defendants deny the remainder

of Paragraph 61.

    62. That same evening and after submitting the UpRight Law information form, Debtor

received a call from Chicago-based UpRight Law employee, non-attorney salesperson - “senior

client consultant” Matt Arenstein (“Mr. Arenstein”).

ANSWER: Defendants admit that Mr. Arenstein spoke with Ms. Potter on May 12, 2018, and that

he was not an attorney. Defendants deny the remainder of Paragraph 62.

    63. Debtor’s communication with Mr. Arenstein convinced her to file bankruptcy, to file a

petition under chapter 7 and not chapter 13, to utilize the services of UpRight Law to file her

bankruptcy case, and that she would pay UpRight Law the quoted sum of $1,675.00 in attorney’s

fees plus the court filing fee of $335.00 to accomplish her filing. Debtor would also have to pay the
                                           18
               Case 20-06008-lkg        Doc 32      Filed 01/19/21     Page 19 of 49


costs of the pre-filing credit counseling and post-filing financial management course on her own and

in addition to the attorney’s fees and court filing fee.

     ANSWER: Defendants admit that Mr. Arenstein quoted a $1,675 attorney fee for representation

in a Chapter 7 Bankruptcy, and a filing fee of $335. Defendants further admit the second sentence

of Paragraph 63. Defendants deny the remainder of paragraph 63.

     64. Debtor’s attorney’s fees to UpRight Law are significantly higher than those typically

charged by UpRight Law Local Attorneys in the Southern District of Illinois than when the Local

Attorney files a case under his own name and not under the UpRight Law name.

     ANSWER: Defendants deny that the $1,675 attorney fee paid by Ms. Potter is significantly

higher than the fees that Mr. Homa “typically” charges to clients in his individual practice in the

Southern District of Illinois, given that Mr. Homa does not typically file cases in the Southern District

of Illinois.

     65. During Debtor’s initial call with Mr. Arenstein, Debtor advised that she had been served

with a Lawsuit.

     ANSWER:        Defendants lack knowledge or information sufficient to admit or deny the

allegations in Paragraph 65.

     66. During Debtor’s initial call with Mr. Arenstein, Debtor advised of her then current address

in Effingham County, which is a part of the Southern District of Illinois.

     ANSWER: Defendants deny Paragraph 66.

     67. During Debtor’s initial call with Mr. Arenstein, Debtor advised that she had approximately

$10,000 of unsecured debt, which amount included the Lawsuit.

     ANSWER: Defendants admit that Ms. Potter advised Mr. Arenstein that she had approximately

$10,000 of unsecured debt. Defendants lack knowledge or information sufficient to admit or deny

the remainder of Paragraph 67.
                                             19
               Case 20-06008-lkg      Doc 32       Filed 01/19/21   Page 20 of 49


    68. During Debtor’s initial call with Mr. Arenstein, Debtor provided Mr. Arenstein with her

debit card information in order to make an initial down payment of $50.00 to UpRight Law for its

attorney’s fees.

    ANSWER: Defendants admit Paragraph 68.

    69. Upon information and belief, it appears that the initial call between Debtor and Mr.

Arenstein was completed at approximately 6:53 p.m., or, 42 minutes after Debtor’s mother was

served with the Lawsuit.

    ANSWER: Defendants admit Paragraph 69.

    70. On May 16, 2018, four days after first speaking with Mr. Arenstein, Debtor received a

phone call from Mr. Homa wherein Mr. Homa appears to have “approved the case.”

    ANSWER: Defendants admit that Mr. Homa called the Debtor on May 16, 2018, spoke with

her about whether to pursue a Chapter 7 bankruptcy, and approved her case.

     71. On May 22, 2018, Mr. Homa “[e]mailed a welcome packet and letter regarding process

and information needed to process the petition.”

    ANSWER: Defendants admit Paragraph 71.

    72. On May 23, 2018, eleven days after the initial call with Mr. Arenstein, the Debtor signed

a Retainer Agreement with UpRight Law, a copy of which is attached hereto as Exhibit 1 (“Retainer

Agreement”).

    ANSWER: Defendants admit Paragraph 72.

    73. Debtor made a second payment of $150 to UpRight Law on May 25, 2018, six days prior to

the first-appearance date on the Lawsuit set for May 31, 2018.

    ANSWER: Defendants admit that the Debtor made a second payment of $150 to UpRight Law

on May 25, 2018; that this was 6 days before May 31, 2018; and that the first-appearance date on the


                                          20
              Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 21 of 49


Lawsuit was set for May 31, 2018. To the extent Paragraph 73 is intended to imply that Defendants

were retained for the purpose of representing Ms. Potter at this hearing, it is denied.

     74. Over the course of the next seven months, Debtor made her installment payments to

UpRight Law for the fees and costs associated with her bankruptcy filing so that, as soon as her

payment plan was completed, UpRight Law would file her bankruptcy case as represented by

UpRight Law in the second bullet point of the Retainer Agreement.

    ANSWER: Defendants admit that the Debtor made her payments of attorney fees and filing

fees to the firm in installments over the course of approximately seven months. Defendants deny the

remainder of Paragraph 74.

    75. Also, during that seven-month period, Debtor reached out to UpRight Law on seven

separate, documented occasions, characterized by UpRight Law as “regarding general bankruptcy

questions.”

    ANSWER: Defendants admit Paragraph 75.

    76. On each of these occasions, rather than speaking with Mr. Homa or an attorney licensed in

the State of Illinois, Debtor spoke with various non-attorney staff employed by UpRight Law in its

Chicago headquarters and referred to by UpRight Law as an “UpRighter.”

    ANSWER: Defendants deny Paragraph 76.

    77. Despite having paid $200 to UpRight Law, having signed a Retainer Agreement with

UpRight Law, having told Mr. Arenstein about the Lawsuit, and allegedly having spoken with Mr.

Homa concerning her financial situation (which would presumably include the Lawsuit), Debtor

appeared unrepresented in Effingham County, Illinois Circuit Court for the first- appearance on the

Lawsuit.

    ANSWER: Defendants admit that the as of May 31, 2018, the Debtor had paid $200 to UpRight

Law; that she had signed a retainer agreement for representation in a Chapter 7 bankruptcy; that she
                                            21
               Case 20-06008-lkg        Doc 32     Filed 01/19/21   Page 22 of 49


had spoken to Mr. Homa about her bankruptcy; and that the Debtor appeared unrepresented at the

first appearance on the Lawsuit. Defendants deny the remainder of Paragraph 77, including any

implication that Defendants were under any duty to represent Ms. Potter in the Lawsuit.

    78. At the first-appearance hearing on May 31, 2018, Debtor agreed to the entry of a judgment

against her in favor of the creditor.

    ANSWER: Defendants admit Paragraph 78.

    79. Following entry of the judgment, and despite having retained UpRight Law, Debtor entered

into a payment arrangement whereby Debtor would make monthly payments of $50.00 to be applied

towards the judgment. Debtor made payments totaling $125.00 to the judgment creditor in the

Lawsuit, to be applied towards the judgment balance.

    ANSWER: Defendants admit that following the judgment, Debtor entered into a payment

arrangement with the creditor, and that Debtor made payments totaling $125 to the judgment creditor.

Defendants further admit that the Debtor retained UpRight Law. Defendants lack knowledge or

information sufficient to enable them to admit or deny the terms of the payment arrangement. The

Defendants deny the remainder of Paragraph 79.

    80. Debtor made her last payment to UpRight Law on December 21, 2018.

    ANSWER: Defendants admit Paragraph 80.

    81. Mr. Homa was notified on that same day that Debtor had paid her attorney’s fees and costs

in full and the file was handed off to Mr. Homa.

    ANSWER: Defendants admit Paragraph 81.

    82. Debtor did not hear from Mr. Homa until he sent an email to Debtor on January 26, 2019,

36 days after Debtor had paid in full, “with the list of documents to compile.”

    ANSWER: Defendants admit that Mr. Homa did not communicate with the Debtor during the

36 days that elapsed between December 21, 2018, and January 26, 2019, when he sent an e-mail
                                           22
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 23 of 49


“with the list of documents to compile.” Defendants deny the remainder of Paragraph 82, including

any implication that Mr. Homa had never communicated with the Debtor before January 26, 2019.

    83. Thereafter, Debtor provided Mr. Homa with her debts or bills that she owed, her pay

advices, tax returns, and various other documents necessary for Mr. Homa to prepare the documents

necessary to file Debtor’s bankruptcy case.

    ANSWER: Defendants admit that between January 26, 2019 and June 18, 2019, the Debtor

provided Mr. Homa with the documentation necessary to prepare and file the Debtor’s bankruptcy

case. To the extent that Paragraph 83 is intended to contain or imply any other allegation, it is denied.

    84. In February 2019, Debtor received her refunds associated with her 2018 federal and state

income tax returns. The amounts of the refunds were $6,972 and $767, respectively, totaling

$7,739.00.

    ANSWER: Defendants admit Paragraph 84.

    85. On February 12, 2019, Debtor contacted UpRight Law via email at help@uprightlaw.com

stating “If I am wanting a refund on the payment, and not file what would I need to do?”

    ANSWER: Defendants admit Paragraph 85.

    86. Debtor did not receive a response to her February 12, 2019 email.

    ANSWER: Defendants deny Paragraph 86.

    87. Debtor sent a second email on February 18, 2019. Mr. Homa responded to this second

email by sending an email to Debtor. Following that email communication, Debtor elected to

continue with the bankruptcy filing process.

    ANSWER: Defendants admit Paragraph 87.

    88. Notably, it is UpRight Law’s standard practice to discourage refund requests from clients

who wish to discontinue their cases and to encourage clients to continue with filing a bankruptcy

case.
                                            23
              Case 20-06008-lkg      Doc 32     Filed 01/19/21    Page 24 of 49


    ANSWER: Defendants deny Paragraph 88.

    89. On April 8, 2019, Debtor completed her pre-filing credit counseling class and provided the

Certificate of Counseling to Mr. Homa via email that same day.

    ANSWER: Defendants admit Paragraph 89.

    90. On April 22, 2019, the judgment creditor in the Lawsuit filed an Illinois Wage Garnishment

proceeding against Debtor. The garnishment was not successful in obtaining funds for the judgment

creditor, only because the Debtor had recently changed employment.

    ANSWER: Defendants admit that on April 22, 2019, the judgment creditor in the Lawsuit filed

an Illinois Wage Garnishment. They further admit that the garnishment was not successful in

obtaining funds for the judgment creditor. Defendants note that a wage deduction action is not an

action “against” a consumer, and accordingly deny that this was an action “against Debtor.” See

Jackson v. Blitt & Gaines, P.C., 833 F.3d 860, 864 (7th Cir. 2016). Defendants lack sufficient

information to admit or deny the remainder of Paragraph 90.

    91. After having retained UpRight Law, Debtor received offers to settle various debts for less

than the total amount owed. UpRight Law and Mr. Homa knew about these settlement offers,

because they were set forth on the very bills or notices provided by Debtor to Mr. Homa, which Mr.

Homa presumably used to prepare Debtor’s bankruptcy documents.

    ANSWER: Defendants admit that the Debtor received some debt collection letters that

referenced settlement, that Mr. Homa was aware of at least some of them, and that Mr. Homa used

some of the documentation provided by the Debtor to prepare the bankruptcy petition, schedules,

and statements. Defendants deny the remainder of Paragraph 91, including any implication that

entering into a debt settlement would have been a better alternative for the Debtor than filing a

Chapter 7 Bankruptcy petition.

    92. Debtor’s Schedule E/F filed with the Court overstates the amount of her unsecured debt.
                                         24
              Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 25 of 49


For example, it is clear from Schedule E/F that Mr. Homa included the debt owed to Citibank three

different times, instead of just once. Similarly, Mr. Homa duplicated a debt owed on a medical bill

to Infinity Meds at paragraphs 4.20 and 4.21 of Schedule E/F.

    ANSWER: Defendants admit Paragraph 92 only to the extent that the total amount of debt

appears to have been slightly overstated. Further stating, Defendants state that the creditor names

and/or amounts varied for each of the relevant entries. The Petition contains the following duplicates

on Schedule E/F: Blitt and Gaines, $3502.06 (6.1); Citi Cards, $3502.06 (11.1), and Cavalry Portfolio

($3,848.00). Thus, although these entries pertained to the same debt, the listed creditors and/or

amounts varied. Similarly, 4.20 and 4.21 with respect to the $707.48 debt were listed as two different

creditors as they had two different names, and there is nothing on the record which actually indicates

it is for the same service or product as opposed to a repeated product or prescription, which is

common.

    93. Despite Debtor having received her 2018 federal and state tax refunds in February 2019,

Mr. Homa scheduled the combined total amount of the refunds on Debtor’s Schedule A/B at

paragraph 28, even indicating that Debtor had received the refunds in February.

    ANSWER:        Defendants admit Paragraph 93.        Further stating, Defendants state that the

Complaint ignores a relevant amendment that was made on December 30, 2019, more than three

months before the Chapter 7 Trustee issued his final report, and more than eight (8) months before

the Complaint was filed.

    94. Debtor did not have any of the 2018 tax refund in her possession as of the date of the

commencement of the bankruptcy case.

    ANSWER: Defendants admit Paragraph 94.

    95. On June 18, 2019, thirteen months after Debtor paid her initial payment to UpRight Law,

and six months after she had paid UpRight Law in full, Mr. Homa finally filed the Debtor’s chapter
                                           25
              Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 26 of 49


7 petition, commencing the above-captioned Bankruptcy Case.

    ANSWER: Defendants admit that Mr. Homa initiated the Debtor’s bankruptcy case by filing

Debtor’s Chapter 7 petition on June 18, 2019; that this occurred approximately thirteen months after

the Debtor had made her initial payment to UpRight Law; and that this occurred approximately six

months after the Debtor had paid in full. Defendants deny the remainder of Paragraph 95.

    96. At no time from when Debtor had her initial contact with UpRight Law on May 12, 2018

until the date of Debtor’s 341 meeting of creditors, held on August 8, 2019, did Debtor meet with Mr.

Homa in a face to face or even in a video conference setting. The first time Debtor met Mr. Homa

face to face was just prior to her attending her 341 meeting of creditors.

    ANSWER: Defendants admit Paragraph 96.

    97. Despite the six-month lapse between the Debtor’s completion of her payments to UpRight

Law and the five month lapse between Mr. Homa’s contact with the Debtor to finally prepare her

bankruptcy Petition, Schedules and Statement and the Petition Date, Mr. Homa failed to obtain the

Debtor’s wet signature prior to filing her case, as required on her Petition, Schedules, Verifications,

and Statement.

    ANSWER: Defendants deny Paragraph 97. Further stating, Mr. Homa obtained wet signatures

from the Debtor on May 18, 2019, and out of an abundance of caution, obtained another set of wet

signatures dated June 18, 2019.

    98. Nevertheless, Mr. Homa filed the Debtor’s Petition, Schedules, Verifications and

Statement without having obtained the Debtor’s wet signature on the Petition Date. Thus, Mr. Homa

was not authorized to file the Bankruptcy Case on that date. In doing so, Mr. Homa made the

intentional misrepresentation to the Court, in a document filed with the Court, that he had the

authority to file the Bankruptcy Case when in fact he did not.

    ANSWER: Defendants deny Paragraph 98. Further stating, Mr. Homa possessed the Debtor’s
                                           26
                Case 20-06008-lkg        Doc 32     Filed 01/19/21          Page 27 of 49


authorization to file the petition on her behalf at the time he filed it.

     99. The Debtor is not the only assisted person represented by UpRight Law in the Southern

District of Illinois where there were significant delays between payment in full to Upright Law and

filing of the assisted person’s bankruptcy case.

     ANSWER: Defendants admit that Ms. Potter was an “assisted person,” and that it has

represented other clients in the Southern District of Illinois who are or were “assisted persons.”

Defendants lack knowledge or information as to what the UST believes constitutes a “significant

delay.” Defendants deny the remainder of Paragraph 99.

     100. Moreover, Mr. Homa is not the only UpRight Law Local Attorney who has delayed filing

UpRight Law’s clients’ cases in the Southern District of Illinois. Accordingly, the delays from

payment in full to filing are part of UpRight Law’s pattern or practice in the Southern District of

Illinois.

     ANSWER: Defendants admit that Mr. Homa is not the only UpRight Law attorney that has

filed bankruptcy cases in the U.S. Bankruptcy Court for the Southern District of Illinois. Defendants

deny the remainder of Paragraph 100.

     101. Upon information and belief, the delays in filing UpRight Law’s clients’ cases result in

part from UpRight Law’s practice of providing clients little to no substantive legal services until after

clients are paid in full.

     ANSWER: Defendants deny Paragraph 101.

     102. Debtor’s petition indicates that her debts are primarily consumer debts and she listed total

property, including non-exempt property, totaling $15,682.00; as such, Debtor is an assisted person

as that term is defined in 11 U.S.C. § 101(3).

     ANSWER: Defendants admit Paragraph 102.


                                             27
                Case 20-06008-lkg       Doc 32     Filed 01/19/21     Page 28 of 49


                            Count I – Violation of Section 526(a)(2) of Title 11

    103. All of the preceding paragraphs this Complaint are incorporated herein by reference.

    ANSWER: Defendants incorporate their responses to preceding paragraphs of the Complaint

by reference.

    104. UpRight Law is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises its

services as such.

    ANSWER: Defendants admit that UpRight Law advertises that it is a debt relief agency, and

that it acted as a debt relief agency within the meaning of 11 U.S.C. §101(12A) in its representation

of Ms. Potter. Defendants deny the remainder of Paragraph 104 to the extent it intends to contain

or imply any other allegation.

    105. Mr. Homa is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises his

services as such.

    ANSWER: Defendants deny that Mr. Homa acted as a “debt relief agency” within the

meaning of §101(12A) in the representation of Ms. Potter, or that any of his advertisements

indicated that he was a debt relief agency for purposes of the representation of the Debtor.

106.        At all times relevant to this complaint, the Debtor was a prospective assisted person

or an assisted person as defined in 11 U.S.C. § 101(3).

       ANSWER: Defendants admit that for purposes of her bankruptcy case, Ms. Potter constituted

an “assisted person” as defined in 11 U.S.C. §101(3). Defendants do not know what the UST

believes to constitute “all relevant times,” and therefor lacks information sufficient to admit or deny

the remainder of Paragraph 106.

       107. UpRight Law and Mr. Homa intentionally filed the petition on June 18, 2019, in violation

of Electronic Filing Rules, Rule 5 of the United States Bankruptcy Court for the Southern District of

Illinois, in that Mr. Homa did not have Debtor’s wet signatures (or even copies of her wet signatures)
                                            28
              Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 29 of 49


on the petition when the case was commenced.

    ANSWER: Defendants deny Paragraph 107.

    108. The various electronic signatures that Mr. Homa affixed to the voluntary petition,

schedules, statement of financial affairs and other required signature pages was a false representation

by Mr. Homa that he had authority to affix Debtor’s electronic signatures thereto.

    ANSWER: Defendants deny Paragraph 108.

    109. Debtor’s Schedules A/B contained a clearly false statement of fact in that Schedule A/B

falsely claimed that Debtor was to receive her 2018 federal and state tax refunds when, in fact, she

already had received the refund and was no longer in possession of all or substantially all of the

funds.

    ANSWER: Defendants deny that Paragraph 109 constituted a false statement. Defendants state

that the information provided was not false, but merely stale, and that Mr. Homa addressed this issue

by way of a December 30, 2019 amendment that the Complaint completely ignores.

    110. Debtor’s Schedule E/F contained clearly false statements of fact that resulted in the

overstatement of her liabilities, specifically that Debtor owed Citibank for three different accounts

when, in fact, she only owed one such account.

    ANSWER: Defendants deny that Schedule E/F of Debtor’s petition contained “clearly false

statements of fact,” but admit that a minor, immaterial overstatement of the Debtor’s liabilities may

have occurred.

    111. Other courts throughout the country have found that UpRight Law violated Section 526(a)

in numerous other cases, which demonstrates UpRight Law’s clear and consistent pattern or practice

of violating Section 526(a).

    ANSWER: Defendants deny that other courts throughout the country have found that UpRight

Law violated Section 526(a) “in numerous other cases,” particularly given the overall number of
                                           29
                Case 20-06008-lkg      Doc 32     Filed 01/19/21     Page 30 of 49


cases that the firm has filed nationally, or that it demonstrates that the Debtor’s case was part of a

“clear and consistent pattern or practice” of violating Section 526(a).

    112. Mr. Homa and UpRight Law violated Section 526(a)(2) by making statements, or advising

the Debtor to make statements, in a document filed with the Court which were untrue, and which,

through the exercise of reasonable care, would have been known to them to be untrue.

    ANSWER: Defendants deny Paragraph 112.

                      Count II- Violation of Section 526(a)(3) of Title 11

113.      All of the preceding paragraphs of this Complaint are incorporated herein by reference.

    ANSWER: Defendants incorporate their responses to Preceding paragraphs of the Complaint

by reference.

    114. UpRight Law is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises its

services as such.

    ANSWER: Defendants admit that UpRight Law advertises that it is a debt relief agency, and

that it acted as a debt relief agency within the meaning of 11 U.S.C. §101(12A) in its representation

of Ms. Potter. Defendants deny the remainder of Paragraph 114 to the extent it intends to contain or

imply any other allegation.

    115. Mr. Homa is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises his

services as such.

    ANSWER: Defendants deny that Mr. Homa acted as a “debt relief agency” within the

meaning of §101(12A) in the representation of Ms. Potter, or that any of his advertisements

indicated that he was a debt relief agency for purposes of the representation of the Debtor.

    116. At all times relevant to this complaint, the Debtor was a prospective assisted person or an

assisted person as defined in 11 U.S.C. § 101(3).

    ANSWER: Defendants admit that for purposes of her bankruptcy case, Ms. Potter constituted
                                           30
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 31 of 49


an “assisted person” as defined in 11 U.S.C. §101(3). Defendants do not know what the UST believes

to constitute “all relevant times,” and therefor lacks information sufficient to admit or deny the

remainder of Paragraph 116.

    117. UpRight Law advertises and offers bankruptcy assistance services, as defined in 11

U.S.C. § 101(4A) and represents to substantially all potential clients and/or prospective assisted

persons that it is efficient in the filing of bankruptcy cases and that it will provide immediate legal

help to prospective assisted persons.

    ANSWER: Defendants admit that UpRight Law advertises and offers bankruptcy assistance

services as defined in 11 U.S.C. § 101(4A). The remainder of Paragraph 117 is denied.

    118. In agreeing to represent Debtor in this Bankruptcy Case, and by entering into a

representation agreement with Debtor to file a Chapter 7 Bankruptcy Case, UpRight Law

misrepresented to Debtor its ability to file a Chapter 7 Bankruptcy Case in the Southern District of

Illinois within a reasonable amount of time after Debtor completed her payments to UpRight Law.

    ANSWER:        Defendants admit that UpRight Law agreed to represent the Debtor in her

bankruptcy case, and that it entered into an agreement that reflected the terms of that agreement,

which was reflected in the retention agreement. The remainder of Paragraph 118 is denied.

    119. Specifically, UpRight Law represented to Debtor that:




    ANSWER: Defendants admit that Paragraph 119 accurately quotes a portion of the cover sheet

to the retention agreement between UpRight Law and the Debtor. To the extent that Paragraph 119

purports to include other allegations, or that it is intended to imply that there are no other statements

in the retention agreement that further explain the timeline and obligations of the parties.

    120. UpRight Law and Mr. Homa did not provide immediate legal help to the Debtor.
                                            31
              Case 20-06008-lkg       Doc 32    Filed 01/19/21     Page 32 of 49


    ANSWER: Defendants deny Paragraph 120.

    121. The Debtor sought assistance from UpRight Law on May 12, 2018, right after she learned

she was being sued.

    ANSWER: Defendants admit Paragraph 121.

    122. Although he is not an attorney, the non-attorney salesperson provided the Debtor’s initial

legal consultation with UpRight Law.

    ANSWER: Defendants admit that Matt Arenstein, a non-attorney Senior Client Consultant,

conducted the initial consultation with the Debtor. Defendants deny the remainder of Paragraph 122.

    123. UpRight Law’s non-attorney salesperson took payment from the Debtor, obtained from

the Debtor her agreement to a “verbal retainer”, and set up a payment plan for her to pay for

bankruptcy assistance on May 12, 2018, before Debtor ever spoke to an attorney.

    ANSWER: Defendants admit that Senior Client Consultant, Matt Arenstein, worked with Ms.

Potter on May 12, 2018 for her to establish a payment plan using her debit card, which included a

$50 payment toward her attorney fees. Defendants further admit that Mr. Arenstein provided a verbal

disclosure to Ms. Potter on that day. Defendants also admit that at the time that Mr. Arenstein

performed these tasks, Ms. Potter had not yet spoken to an UpRight Law attorney. Defendants deny

the remainder of Paragraph 123.

    124. Debtor signed her retainer agreement on May 23, 2018.

    ANSWER: Defendants admit Paragraph 124.

    125. Shortly after Debtor’s initial payment, the “compliance” call with Mr. Homa, and the

signing of her retainer agreement with UpRight Law, Debtor attended a hearing on the Lawsuit and

was subjected to a judgment by one of her creditors.

    ANSWER: Defendants admit that the Debtor made two installment payments of attorney fees

in May 2018; that Mr. Homa and Ms. Potter spokeon May 16, 2018; that this constituted the
                                          32
               Case 20-06008-lkg       Doc 32     Filed 01/19/21     Page 33 of 49


Compliance Call; that Ms. Potter signed her retention agreement on May 23, 2018; that she attended

a hearing on a lawsuit on May 31, 2018; and that an agreed judgment was entered against her. To

the extent that Paragraph 125 is intended to contain or imply any additional allegations, it is denied.

     126. After speaking with a non-attorney salesperson, Mr. Arenstein, making an initial payment,

and agreeing to retain UpRight Law, Debtor did not receive any substantive immediate legal help

from UpRight Law or Mr. Homa until nearly eight months later.

     ANSWER: Defendants deny Paragraph 126.

      127. In this District, after its non-attorney salespersons sign up its clients, UpRight Law has a

pattern and practice of not providing prospective assisted persons and assisted persons with

immediate substantive legal help or bankruptcy assistance for many months, until after the

prospective assisted person and assisted persons have paid all fees in full.

     ANSWER: Defendants deny Paragraph 127.

     128. Debtor paid her fees in full to UpRight Law on December 21, 2018, but no bankruptcy

case was commenced on her behalf until six months later, on June 18, 2019.

     ANSWER: Defendants admit that the Debtor paid her fees in full to UpRight Law on December

21, 2018; that her bankruptcy case was filed on June 18, 2019; and that approximately 6 months

elapsed between these dates. The remainder of Paragraph 128 is denied.

     129. UpRight Law has a demonstrated history of failing to timely file cases in the

Southern District of Illinois, thus demonstrating a pattern or practice of excessively delayed case

filing.

     ANSWER: Defendants deny Paragraph 129.

     130. UpRight Law has been found by other bankruptcy courts not to timely file cases, thus

demonstrating a pattern or practice of excessively delayed case filing.

     ANSWER: Defendants deny Paragraph 130.
                                            33
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 34 of 49


    131. In this case, Debtor paid her fees in full to UpRight Law on December 21, 2018, and no

case was commenced on her behalf until seven months later, on June 18, 2019.

    ANSWER: Defendants admit that the Debtor paid her fees in full to UpRight Law on December

21, 2018, and that her bankruptcy case was filed on June 18, 2019. The remainder of Paragraph 131

is denied.

    132. UpRight Law and its local partner attorneys have filed numerous cases in this District since

January 2019 which demonstrate lengthy filing delays from the time UpRight Law was paid in full.

    ANSWER: Defendants admit that UpRight Law and its local partner attorneys have filed

numerous cases in the Southern District of Illinois since January 2019. Defendants lack knowledge

or information as to what the Complaint means by “lengthy filing delays,” and therefore unable to

admit or deny this allegation. To the extent a response is required as to this allegation, it is denied.

    133.     UpRight Law has a clear and consistent pattern or practice of representing to debtors that

it can, and will, file a bankruptcy case in this District within a reasonable amount of time, while at

the same time having a demonstrated record of failing to do so.

    ANSWER: Defendants deny Paragraph 133.

    134. Any express or implied representation to the Debtor that UpRight Law could, and would,

timely file a Chapter 7 Bankruptcy Case in the Southern District of Illinois after the completion of

the Debtor’s payments was false and misleading, and UpRight Law and Mr. Homa knew of the

falsity of such representations at the time they were made, given its history of failing to timely file

cases in this district.

    ANSWER: Defendants deny Paragraph 134.

    135. UpRight Law and Mr. Homa knew, or reasonably should have known, that Debtor’s case

would not get filed with the Court as soon as her payment plan was complete, because neither

UpRight Law nor Mr. Homa require (or even request) that the Debtor provide the necessary
                                            34
                Case 20-06008-lkg       Doc 32      Filed 01/19/21   Page 35 of 49


documentation and information to complete the schedules and related documents until after the

attorney’s fees and court costs are paid in full.

    ANSWER: Defendants deny Paragraph 135.

       Count III- Violation of Section 526(a)(1) or, in the alternative, 526(a)(3) of Title 11

136.        All of the preceding paragraphs of this Complaint are incorporated herein by reference.

    ANSWER: Defendants incorporate their responses to preceding Paragraphs of the Complaint

by reference.

    137. UpRight Law is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises its

services as such.

    ANSWER:         Defendants admit that UpRight Law advertises that it is a debt relief agency, and

that it acted as a debt relief agency within the meaning of 11 U.S.C. §101(12A) in its representation

of Ms. Potter. Defendants deny the remainder of Paragraph 137 to the extent it intends to contain or

imply any other allegation.

    138. Mr. Homa is a debt relief agency as defined in 11 U.S.C. § 101(12A) and advertises his

services as such.

    ANSWER: Defendants deny that Mr. Homa acted as a “debt relief agency” within the

meaning of §101(12A) in the representation of Ms. Potter, or that any of his advertisements

indicated that he was a debt relief agency for purposes of the representation of the Debtor.

    139. At all times relevant to this complaint, the Debtor was a prospective assisted person or an

assisted person as defined in 11 U.S.C. § 101(3).

    ANSWER: Defendants admit that for purposes of her bankruptcy case, Ms. Potter constituted

an “assisted person” as defined in 11 U.S.C. §101(3). Defendants do not know what the UST believes

to constitute “all relevant times,” and therefor lacks information sufficient to admit or deny the

remainder of Paragraph 139.

                                            35
              Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 36 of 49


    140. UpRight Law advertises and offers bankruptcy assistance services, as defined in 11

U.S.C. § 101(4A) and represents to substantially all potential clients and/or prospective assisted

persons that it provides a free consultation to prospective assisted persons.

    ANSWER: Defendants admit that UpRight Law advertises and offers bankruptcy services as

defined in 11 U.S.C. § 101(4A). The remainder of Paragraph 140 is denied.

    141. Debtor did not receive the benefit of the advertised free consultation.

    ANSWER: Defendants deny Paragraph 141.

    142. During Debtor’s first call with UpRight Law, through its non-attorney Senior Client

Consultant Mr. Arenstein, the decision was made for Debtor to pursue a chapter 7 bankruptcy filing

without the Debtor speaking with a licensed attorney.

    ANSWER: Defendants deny Paragraph 142.

    143. Before Debtor spoke over the telephone with Mr. Homa, Debtor agreed upon the

total amount of the attorney’s fees to be paid to UpRight Law and to that end, made a payment on

$50.00 to UpRight Law.

    ANSWER: Defendants admit Paragraph 143 as literally alleged, but deny Paragraph 143 to the

extent it is intended to suggest that the agreement was not subject to modification after Mr. Homa

spoke to the Debtor.

    144. Debtor did not receive the benefit of the free consultation as advertised, promoted and

promised by UpRight Law prior to verbally agreeing to pursue a chapter 7 bankruptcy filing utilizing

the services of UpRight Law.

    ANSWER: Defendants deny Paragraph 144.

    145. Any express representation to the Debtor that she would receive a free consultation from

UpRight Law was false and misleading, and UpRight Law knew of the falsity of such representation

at the time it was made, given its history of failing to provide a free “legal consultation.”
                                            36
                Case 20-06008-lkg     Doc 32     Filed 01/19/21     Page 37 of 49


    ANSWER: Defendants deny Paragraph 145.

    Count IV- Disgorgement of Fees Paid Pursuant to 11 U.S.C. § 329(b) and Rule 2017

146.      All of the preceding Paragraphs of this Complaint are incorporated herein by reference.

    ANSWER: Defendants incorporate their responses to preceding Paragraphs of the Complaint

by reference.

    147. The Debtor entered into a written retainer agreement with UpRight Law and Mr.

Homa under which UpRight Law and Mr. Homa agreed to represent the Debtor in her bankruptcy

case. The Debtor paid UpRight Law and Mr. Homa together attorney’s fees of $1,675.00.

    ANSWER: Defendants admit Paragraph 147.

    148. Debtor was sued by at least one creditor and subjected to judgment and collection between

the time she engaged UpRight Law and began making payments towards its attorney’s fees and

when her Bankruptcy Case was filed. Debtor thereafter made payments totaling $125 to the

judgment creditor, all while Debtor was making payments to UpRight Law.

    ANSWER: Defendants admit Debtor was sued by a creditor and judgment was entered against

the Ms. Potter. Defendants also admit that she paid $125 to a judgment creditor and that she also

made payments to UpRight Law. But Defendants denies the remainder including but not limited to

the timing of the payments.

    149. Debtor sought assistance to file a bankruptcy case and contacted Upright Law because she

believed UpRight Law’s advertisements that it would be able to help her in that regard. Debtor paid a

total of $1,675.00 in attorney’s fees to UpRight Law for bankruptcy assistance. Debtor then was

forced to wait 402 days after UpRight Law began first providing bankruptcy assistance and almost

seven months after having paid UpRight Law in full before UpRight Law finally commenced her

Bankruptcy Case, during which time Debtor was sued by at least one creditor, agreed to a judgment

on that debt, and then wasted her money-making payments on that judgment debt.

                                           37
              Case 20-06008-lkg        Doc 32      Filed 01/19/21     Page 38 of 49


    ANSWER: Defendants admit that UpRight Law first began providing bankruptcy assistance

on May 12, 2018; that the Debtor paid the firm $1,675 as an attorney fee for her Chapter 7

bankruptcy; and that 402 days elapsed between the date upon which UpRight Law first provided

bankruptcy assistance and Ms. Potter’s bankruptcy petition was filed. Defendants lack knowledge

sufficient to enable it to admit or deny allegations regarding Debtor’s beliefs regarding UpRight

Law’s advertisements. Defendants deny the remainder of Paragraph 149.

    150. Moreover, the total attorney fee Debtor paid to UpRight for legal representation in her

bankruptcy case is substantially higher than the average fee charged by Local Attorneys who practice

in this District when they are not associated with UpRight Law.

    ANSWER: Defendants deny Paragraph 150, and further state that Mr. Homa does not typically

file cases in the Southern District of Illinois, either in his capacity as a partner of UpRight Law or

otherwise.

    151. During the time between when Debtor initially retained UpRight Law and made payments

to UpRight Law and when Mr. Homa finally contacted the Debtor more than a month after she was

paid in full, the Debtor received little to no substantive legal assistance from UpRight Law lawyers. In

fact, as many as seven calls from Debtor to UpRight were handled only by non- lawyer staff

designated as an “UpRighter.” As such, the Debtor did not receive any real added value from

UpRight Law’s services that justifies and makes reasonable its higher fees.

    ANSWER: Defendants deny Paragraph 151.

    152. Even though this case was not filed in a rush, the information contained in the schedules

was inaccurate. Specifically, Schedule A/B included assets that were no longer in Debtor’s

possession (tax refund) and Schedule E/F inflated Debtor’s liabilities, thereby making Debtor’s

financial picture appear much worse that it truly was.

    ANSWER: Defendants admit that this case was not a “rush” case. Defendants deny the

                                            38
               Case 20-06008-lkg       Doc 32      Filed 01/19/21     Page 39 of 49


remainder of Paragraph 152.

    153. Debtor did not receive adequate personal attention when she may have realized that she

could satisfy or settle her debts given the available cash assets of her tax refunds in the total amount

of $7,900 and the attorney’s fees and court filing fee paid to UpRight Law ($2,010). When she asked

for a refund in February 2019 following receipt of her tax refunds, her initial email was ignored.

Following her second email request, instead of being provided an in-person legal consultation,

Debtor received only an email and voicemail from Mr. Homa, resulting in her abandoning her

request for a refund.

    ANSWER: Defendants deny Paragraph 153.

    154. All compensation paid by the Debtor to UpRight Law for the basic bankruptcy services

provided over the extensive number of months of its retention due to UpRight Law’s own apparent

disregard and lack of diligence is unreasonable and excessive. Accordingly, such fees must be

disgorged back to the Debtor pursuant to 11 U.S.C. § 329 and Fed.R.Bankr.Proc. 2017.

    ANSWER: Defendants deny Paragraph 154.

    155. The retention of any fees by UpRight Law is unreasonable and unconscionable under the

facts and circumstances of this Bankruptcy Case.

    ANSWER: Defendants deny Paragraph 155.

                                        II.    DEFENSES

    Without assuming any burden of proof, the Complaint is subject to the additional legal defenses

set forth below. These additional defenses are asserted based on information currently available to

them. Defendants reserve the right to add any additional defenses that may become evident during

the course of this litigation.

                                 Due Process – Excessive Penalty Sought


                                              39
              Case 20-06008-lkg       Doc 32     Filed 01/19/21     Page 40 of 49


   156. The Complaint violates Due Process because it purports to seek grossly excessive

penalties. For a flat fee of $1,675, Defendants obtained a discharge on behalf of the Debtor and

have provided a host of additional services to the Debtor post-petition. Nevertheless, the

Complaint purports to seek $80,000 in civil penalties from the Defendants. The demand seeks an

excessive penalty that violates the Due Process clause of the Fifth Amendment. See, e.g., State

Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003) (“Our jurisprudence and the

principles it has now established demonstrate, however, that, in practice, few awards exceeding a

single-digit ratio between punitive and compensatory damages, to a significant degree, will satisfy

due process.”).




                                          40
              Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 41 of 49




                          Due Process and Rule 65 – Unspecific injunction

   157.        The Prayers for relief in Counts I – III purport to seek an injunction that would

prohibit UpRight Law from “engaging in conduct that would violate Section 526(a).” Such requests

for an “obey the law” injunction violate Fed. R. Civ. P. 65 and Due Process. See, e.g., S.E.C. v. Sky

Way Global, LLC, 710 F. Supp.2d 1274, 1280 (M.D. Fla. 2010) (an “obey-the-law” injunction not

only fails to provide a defendant with sufficient notice as to what it must do to obey the injunction,

it also allows enforcement agencies to circumvent the defendant’s Due Process rights by way of

contempt proceedings, no matter how distinct the future violation may be); In re Foster, 586 B.R.

62, 86 (Bankr. W.D. Wash. 2018) (“The U.S. Trustee’s request to enjoin Mr. Bellum and UpRight

Law from all future violations of LRB 5005-1(d)(2) is impermissibly vague.”); In re Bishop, 578

B.R. 158, 166 (Bankr. W.D.N.Y. 2017) (denying with prejudice the United States Trustee’s claim

for an “obey the law” injunction pursuant to § 526 sought against UpRight Law).

                                    First Amendment Violation

   158.        The UST’s requests for injunctive relief in Counts II and III are also defective

because they infringe UpRight Law’s First Amendment rights. Count II purports to prohibit

UpRight Law from representing to Debtors that it is “efficient,” that it is able to timely file a

case, or that it will provide “immediate legal help.” In Count III, the UST seeks to attempt to

enjoin UpRight Law from representing “to Debtors that it will provide a free consultation.”

   159.        The injunctions sought in Counts II and III are designed to target certain aspects

of UpRight Law’s advertising.          These advertisements constitute commercial speech.

Commercial speech is entitled to protection under the First Amendment.

   160.        Statements relating to “efficiency” are not alleged to be false in the Count II. The

UST has no substantial interest in regulating such a statement.
                                                 41
               Case 20-06008-lkg       Doc 32     Filed 01/19/21     Page 42 of 49




    161.        The statement relating to providing “immediate legal help” is not misleading. As

the Complaint itself acknowledges, UpRight Law provided Ms. Potter with her May 16, 2018

call with Mr. Homa. The UST has no substantial interest in regulating such a statement, which

was not misleading.

    162.        The statement relating to a “free consultation” is also not misleading. Ms. Potter

engaged the firm to represent for a flat attorney fee of $1,675. The UST cannot allege, let alone

prove, that Ms. Potter was “charged” for any particular portion of the representation. The UST

has no substantial interest in regulating such a statement, which was not false or misleading.

    163.        Moreover, the injunctions are more extensive than necessary to advance any

legitimate governmental interest. In that regard, the UST purports to seek an outright prohibition

on UpRight Law’s use of certain expressions, rather seeking clarifications of the terminology or

underlying modifications to the firm’s procedures. The relief sought by the UST, if awarded,

would violate Defendants’ First Amendment rights.

                                 Due Process – Lack of Neutral Arbiter

    164.        One of the basic procedural requirements of an adversary proceeding is that it be

presided over by a neutral factfinder. See Fulton v. McVay, 318 B.R. 546 (D. Colo. 2004). Yet,

this adversary proceeding is pending before the same Bankruptcy Court that ordered the UST to

conduct an investigation of UpRight Law.

    165.        Moreover, the Bankruptcy Court purports to have made factual findings relating

to the Potter bankruptcy despite the fact that there was no evidentiary hearing in the underlying

Bankruptcy case. In that sense, the Bankruptcy Court has prejudged the merits of this case. The

Bankruptcy Court cannot preside over this case without violating Defendants’ due process right

to a neutral factfinder.

                                                 42
               Case 20-06008-lkg        Doc 32     Filed 01/19/21      Page 43 of 49




                        Violation of Fed. R. Civ. 61 and Fed. R. Bankr. P. 9005

   166.        Rule 61, made applicable to this case under Federal Rule of Bankruptcy

Procedure 9005, provides in relevant part, “At every stage of the proceeding, the court must

disregard all errors and defects that do not affect any party’s substantial rights.”

   167.        The Adversary Complaint makes no effort to explain how the errors alleged in

Schedule E/F or A/B affected the substantial rights of any party. These alleged errors are not

alleged to have caused harm to a “substantial right” of any party, the debtor, or the estate.

   168.        The UST was fully aware of these alleged errors when the Chapter 7 Trustee issued

his final report on March 18, 2020. The UST made no objection, timely or otherwise, to the Final

Report. These facts confirm that these purported errors to did not harm the substantial right of any

party.

   169.          Pursuant to Rule 61 and Federal Rule of Bankruptcy Procedure, these alleged

errors must be disregarded. They cannot form a basis for liability.

                               Violation of Fed. R. Bankr. Proc. 1009

   170.        Bankruptcy Rule 1009(a) allows a debtor to amend her voluntary bankruptcy

petition “as a matter of course at any time before the case is closed.” Fed. R. Bank. Proc. 1009.

Under the “permissive approach” endorsed by the Seventh Circuit, amendments may be made

freely any time before a case is closed and denied only upon a clear and convincing showing of

bad faith by the debtor or prejudice to the creditor. In re Yonikus, 996 F.2d 866, 872 (7th Cir.1993).

   171.        Valid amendments to petitions relate back so as to take effect as of the date when

the original was filed. See In re IFC Credit Corp., 420 B.R. 471, 476 (Bankr. N.D. Ill. 2009)

(citing In re Bixby v. First National Bank of Elwood, 250 F.2d 713, 716 (7th Cir.1957)).

   172.        Debtor’s counsel amended Schedule A/B to address the purported error – almost

                                                  43
               Case 20-06008-lkg         Doc 32      Filed 01/19/21   Page 44 of 49




three months before the Chapter 7 Trustee issued his Final Report on March 18, 2020. The UST

did not issue any objection, timely or otherwise.

    173.        The UST has not alleged (and could not in good faith allege) that there was

prejudice to any creditor. Nor can the UST prove that Ms. Potter or her counsel acted in bad faith

relating to the information contained in Schedule A/B. Accordingly, the UST cannot deny the

effect of the amendment to Schedule A/B. The information previously contained in Schedule A/B

cannot serve as a basis for liability under §526.

                                Waiver/Estoppel/Ratification – §329 Claim

    174.        The Chapter 7 Trustee handbook sets forth the procedure that governs the review

of attorney compensation in Chapter 7 bankruptcy cases. Under the procedures included in

Chapter 7 Trustee handbook, the Chapter 7 Trustee is charged with reviewing the reasonableness

of the attorney fee in the first instance.


        The trustee must review this disclosure of compensation and make an
        independent determination whether the fee paid or agreed to be paid is excessive.
        11 U.S.C. §704(a) If the fee is excessive, the trustee must discuss with the United
        States Trustee the possibility of bringing the matter before the court for a review
        of fees pursuant to section 329(b) and Rule 2017(a). 28 U.S.C. § 586.

    175.        The Chapter 7 Trustee did not make any determination that the attorney fee was

excessive in this case. He issued his final report on March 18, 2020.

    176.        Pursuant to Fed. R. Bankr. Proc. 5009, the UST had 30 days to object to the final

Chapter 7 Trustee’s report. If the UST had any issue with the attorney fee charged in this case, it

was incumbent upon her to object timely to the report. However, she made no such objection.

    177.        These procedures exist to ensure a prompt and efficient determination of issues

relating to the reasonableness of an attorney fee in a Chapter 7 case. The UST’s failure to timely

object to the fee constitutes a waiver.      The UST’s failure to object also constitutes the UST’s

                                                    44
               Case 20-06008-lkg        Doc 32      Filed 01/19/21      Page 45 of 49




ratification of the fee, and the UST is estopped from asserting a §329.

                                   UST has unclean hands – §329 claim

    178.        To the extent that the UST purports to seek disgorgement of the attorney fee

based on relative comparisons to other practitioners in the Southern District of Illinois, she

possesses unclean hands.

    179.        No presumptive maximum reasonable fee has been set in the Southern District of

Illinois for more than 20 years. Courts and commentators alike have remarked that the

establishment of such fees can serve as a time-saving device for courts, practitioners, and trustees

alike.

    180.        After UpRight Law began receiving notices relating to its disclosures of

compensation – that UpRight Law understood based on incomplete information somehow to

pertain to the amount of fees it charged relative to other firms that practiced in the Southern District

of Illinois – UpRight Law sought the establishment of a presumptive fee for Chapter 7 cases.

    181.        The UST nevertheless successfully opposed the establishment of such a reasonable

presumptive fee.

    182.        As a result, there is no presumptive reasonable fee in the Southern District of

Illinois. To the extent that the UST challenges to UpRight Law’s fees based on relative

comparisons, by frustrating the UST has unclean hands.

                                Equal Protection – Selective Prosecution

    183.        The United States Trustee for Region 10 (“UST”) is engaging in discriminatory

enforcement against Defendants in numerous respects in violation of their equal protection

rights.


                                                  45
               Case 20-06008-lkg        Doc 32     Filed 01/19/21     Page 46 of 49




    184.        The UST has singled out UpRight Law and subjected it and its affiliated attorneys

to differential treatment relative to other consumer bankruptcy law firms and consumer bankruptcy

lawyers that file consumer bankruptcy petitions in U.S. District Court for the Southern District of

Illinois.

    185.        These other bankruptcy consumer bankruptcy firms and attorneys who file

consumer bankruptcy petitions in the Southern District of Illinois are similarly situated to UpRight

Law and there is no rational basis for the UST’s differential treatment of UpRight Law or its

affiliated attorneys.

                                                 Laches

    186.        The UST delayed in asserting the claims in this case.

    187.        The delay was not reasonable or excusable and was in fact affirmative misconduct

against Defendants.

    188.        The UST acquiesced in the acts about which the UST complains.

    189.        Defendants have suffered prejudice resulting from the delay because Plaintiff’s’

inaction and silence led Defendants to continue retaining clients and filing petitions in the Southern

District of Illinois and charging similar rates for a period of several years prior to any action by

the UST.

    190.        Even after the issue of attorney compensation was raised by the Bankruptcy Court,

the UST took no action with respect to the amount of attorney fees charged for a period of

approximately two years.

    191.        According to the Department of Justice Handbook for Chapter 7 Trustees, ““The

trustee must review this disclosure of compensation [filed by the debtor’s attorney] and make an

independent determination whether the fee paid or agreed to be paid is excessive. 11 U.S.C.



                                                 46
              Case 20-06008-lkg           Doc 32    Filed 01/19/21    Page 47 of 49




§704(a) If the fee is excessive, the trustee must discuss with the United States Trustee the

possibility of bringing the matter before the court for a review of fees pursuant to section 329(b)

and Rule 2017(a). 28 U.S.C. § 586.”

   192.        The Chapter 7 Trustee noted no objection to the fee in this case in his final report,

and the UST did not file any objection to the final report, including the amount of the fees.

   193.        On information and belief, the UST did not any object to any final report filed by

any Chapter 7 Trustee in a case filed by UpRight Law relating to the amount of the fee for a period

of several years before the Potter bankruptcy was filed.aw1qz2

   194.        Laches is a defense that may be maintained against the UST in this case. See e.g.

United States v. Admin. Enterprises, Inc., 46 F.3d 670, 673 (7th Cir. 1995).

   195.        If the UST believed that the fees charged by UpRight Law were generally excessive

for Chapter 7 cases, it was incumbent upon her to raise a formal objection earlier. Moreover, the

UST continued to be unclear about the amount of the attorney fee a Chapter 7 practitioner can

charge for bankruptcies in the Southern District of Illinois in order to avoid scrutiny of the fee

based on the amount charged to the detriment of Defendants.

                       Failure to state a claim upon which relief can be granted

   196.        Defendants incorporate by reference all of their arguments made pursuant to Fed.

R. Civ. P. 12(b)(6) in their Motion to Dismiss. (Doc. 10 and 10-1).

                                   III.     JURY DEMAND

       Defendants demand a trial by jury on all issues that are triable by a jury.




                                                   47
            Case 20-06008-lkg   Doc 32    Filed 01/19/21    Page 48 of 49



DATED: January 19, 2021                       Respectfully submitted,

                                              /s/ Mark T. Lavery
                                              Mark T. Lavery
                                              Illinois Bar No 6271291
                                              Attorney at Law
                                              8926 N. Greenwood, #115
                                              Niles, IL 60714
                                              (312) 792-9533
                                              laverylawyer@gmail.com


                                              Charles A. Armgardt
                                              Illinois Bar No 6328149
                                              UpRight Law LLC
                                              Of Counsel
                                              79 W Monroe St, 5th Floor
                                              Chicago, IL 60603
                                              (P) (877) 927-5451
                                              carmgardt@uprightlaw.com

                                              Counsel for Defendants Deighan Law LLC,
                                              doing business as UpRight Law LLC
                                              and Eric Homa




                                         48
               Case 20-06008-lkg      Doc 32    Filed 01/19/21     Page 49 of 49



                               CERTIFICATE OF SERVICE


       I certify that on January 19, 2021, I filed the foregoing Defendants’ Answer and Additional

Defenses to the Amended Adversary Complaint of the United States Trustee through the Court’s

CM/ECF system, which will effect service upon all counsel registered to receive notice through

that system.


Dated: January 19, 2021

                                                                   /s/ Mark T. Lavery




                                               49
